EXHIBIT 10-45



Amendment No. 1 to
FirstEnergy Corp. Amended and Restated Executive Deferred Compensation Plan
(Effective September 28, 1985, Amended and Restated as of January 1, 2014)
WHEREAS, FirstEnergy Corp. (the “Company”), established the FirstEnergy Corp.
Executive Deferred Compensation Plan, effective September 28, 1985, as amended
and restated as of January 1, 2014 (the “Plan”);


WHEREAS, Section 10.1 of the Plan provides that the Plan may be amended, subject
to certain conditions, by action of the Board of Directors of the Company (the
“Board”) or Compensation Committee of the Board (the “Compensation Committee”)
or by a writing executed on behalf of the Board or the Compensation Committee by
the Company’s duly elected officers, effective on the thirty-first day following
the date on which the Company notifies the participants;


WHEREAS, the Compensation Committee has delegated authority to officers of the
Company to execute an amendment to the Plan;


WHEREAS, concurrently with entering into this Amendment No. 1 as of January 23,
2015, the Company is notifying the participants under the Plan on such date of
the adoption of the Amendment No. 1 described herein; and


WHEREAS, the Company desires to amend the Plan to provide that, effective
February 23, 2015, a Participant’s deferrals of performance shares into his or
her Stock Account will be paid in cash once payments are distributed from the
Stock Account and to provide that, with respect to deferrals made in 2016 and
thereafter, distributions from a Stock Account made to a Participant who
terminates employment prior to the applicable Initial Eligible Payment Date will
be paid through the applicable Retirement Account for such Participant.


NOW, THEREFORE, in accordance with Section 10.1 of the Plan, the Plan is
amended, effective as of February 23, 2015, as follows:
1.
Section 5.5(a) of the Plan is hereby amended by deleting it in its entirety and
replacing it with the following:



“Benefit of Participant Employed on Initial Eligible Payment Date or with a
Separation from Service on or after Age Sixty. With respect to balances that
accrue in a Stock Account prior to January 1, 2016, an Employer shall pay a
Participant who is employed by any Employer on his or her Initial Eligible
Payment Date or who has a Separation from Service on or after age sixty (60) a
Deferred Compensation Benefit equal to the amount of the Participant’s Stock
Account earned by the Participant while he or she was employed by such Employer,
including the Stock Premium, in Company common stock; provided that payments
made with respect to (i) any dividend equivalents that accrue pursuant to
Section 4.3(e) of the Plan after May 17, 2014; (ii) Short-Term Incentive Awards
deferred after January 1, 2014; and (iii) Performance Shares that are deferred
on or after February 23, 2015 shall, in each case, be paid in cash. Commencing
January 1, 2002, a Participant may elect in his or her Participation Agreement
to defer receipt of such payment to the Participant’s date of Separation from
Service or death. If such an election is made, such Stock Account balance,
including the Stock Premium, shall be transferred to a Retirement Stock Account
or held in the Stock Account until Separation from Service or death and then
transferred to a Retirement Account and paid in cash pursuant to the
Participant’s elections or Plan provisions, whichever is applicable, under
Sections 5.1, 5.2, 5.3 or 5.5 of this Plan.
With respect to balances that accrue in a Stock Account on or after January 1,
2016, an Employer shall pay a Participant who is employed by any Employer on his
or her Initial Eligible Payment Date a Deferred Compensation Benefit equal to
the amount of the Participant’s Stock Account earned by the Participant while he
or she was employed by such Employer in cash. If the Participant incurs a
Separation from Service prior to his or her Initial Eligible Payment Date with
respect to balances that accrue in a Stock Account on or after January 1, 2016,
then such balances shall be paid in accordance with Section 5.5(b) or 5.5(c) of
this Plan.”
2.
Section 5.5(c) of the Plan is hereby amended by deleting it in its entirety and
replacing it with the following:



“Benefit of Participant with Separation from Service on and after Age Sixty.
Commencing January 1, 2002 and with respect to account balances in a Stock
Account that accrue prior to January 1, 2016, if a Participant with a Stock
Account balance that has not reached its Initial Eligible Payment Date Separates
from Service for any reason including death or Disability on or after age sixty
(60), such Stock Account, including the Stock Premium, shall be payable on the
earlier of the date the Stock Premium becomes fully vested or the Initial
Eligible Payment Date. A Participant may make an election each year in a
Participation Agreement to receive the Stock Account, including the Stock
Premium, either in the form of Company common stock or in cash and paid pursuant
to the Participant’s elections or Plan provisions, whichever is applicable,
under Article 5 of this Plan; provided that, notwithstanding the Participant’s
election, payments made with respect to (i) any dividend equivalents that accrue
pursuant to Section 4.3(e) of the Plan after May 17, 2014; (ii) Short-Term
Incentive Awards

1

--------------------------------------------------------------------------------



that are deferred after January 1, 2014; and (iii) Performance Shares that are
deferred on or after February 23, 2015 shall, in each case, be paid in cash. If
the Participant does not make an election prior to the Commencement of the
Service Period, such Stock Accounts shall be paid in the form of Company common
stock; provided that payments made with respect to (i) any dividend equivalents
that accrue pursuant to Section 4.3(e) of the Plan after May 17, 2014; (ii)
Short-Term Incentive Awards that are deferred after January 1, 2014; and (iii)
Performance Shares that are deferred on or after February 23, 2015 shall, in
each case, be paid in cash.
For account balances in a Stock Account that accrue on or after January 1, 2016,
if a Participant Separates from Service for any reason, including death or
Disability, then such account balances shall be transferred to a Retirement
Account and paid in cash pursuant to the Participant’s elections or Plan
provisions, whichever is applicable, under Article 5 of this Plan.”
3.
Capitalized terms used herein and not otherwise defined shall have the meaning
ascribed to them in the Plan.



4.
Except as otherwise modified in this Amendment, the Plan shall remain in full
force and effect. In the event of a conflict between the terms of this Amendment
and the Plan, the terms of this Amendment shall control.



IN WITNESS WHEREOF, the Compensation Committee has caused this Amendment No. 1
to FirstEnergy Corp. Executive Deferred Compensation Plan, as amended and
restated as of January 1, 2014, to be effective as of the date set forth above.
FIRSTENERGY CORP.
 
 
By:
/s/ James F. Pearson
Name:
James F. Pearson
Title:
Senior Vice President and
 
Chief Financial Officer
 
 










2